EXHIBIT 10.2

DE LAGE LANDEN FINANCIAL SERVICES, INC.

Schedule to Loan and Security Agreement
(Revolving Credit Loan and Floorplan Loan)


    Borrower:  EMTEC INC. (Delaware Corporation)        EMTEC INC. (New Jersey
Corporation)        EMTEC VIASUB LLC (Delaware Limited Liability Company)       
WESTWOOD COMPUTER CORPORATION (New Jersey Corporation)      Address:  11 Diamond
Road    Springfield, NJ 07081        Federal Tax ID#:                 87-0273300
(Emtec Delaware)    22-3386933 (Emtec NJ)      68-0614277 (Emtec Viasub)   
22-1913563 (Westwood)       Date:  December 7, 2006 


This Schedule forms an integral part of the Loan and Security Agreement between
the above Borrower and De Lage Landen Financial Services, Inc. dated the above
date, and all references herein and therein to “this Agreement” shall be deemed
to refer to said Agreement and to this Schedule.

If more than one Person is named as the “Borrower” above, or hereafter becomes a
“Borrower” hereunder by means of a joinder, amendment or other modification
hereto, then all references herein to “Borrower” shall be deemed to be a joint
and several reference to each and every such Borrower entity and/or to any such
Borrower entity as the context shall require. The liability of all such Borrower
entities for the Loans and other Obligations shall be joint and several as
further provided for in Section 9.29 of the Agreement.

 

DEFINITIONS (SECTION 1):

               “Base Rate” means the rate of interest published in the “Money
Rates” section of The Wall Street Journal as the “Prime Rate.” If The Wall
Street Journal listing of “Money Rates” is discontinued or substantially
altered, DLL may, in its Permitted Discretion, choose another index of annual
interest rates for nonconsumer loans; in such event, the substitute index shall
be considered the Base Rate, although it may be necessary for DLL adjust the
number of percentage points above or below the Base Rate charged under Section
2.6 of this Schedule below so that the rate of interest under the substitute
index shall be substantially equivalent to the rate of interest under the prior
index.

               “Borrowing Base Certificate” has the meaning set forth in Section
9.1(b)(a) of this Schedule.

               “Eligible Inventory” NOT APPLICABLE. Notwithstanding anything to
the contrary set forth in the Agreement, no Loans shall be advanced to Borrower
based on any Inventory other than Floorplan Loans relating to Floorplan
Inventory of Borrower as further described herein.

--------------------------------------------------------------------------------



               “Eligible Receivables” means Receivables of Borrower arising in
the ordinary course of Borrower's business from the sale of goods or rendition
of services by Borrower, which DLL, in its Permitted Discretion, shall deem
eligible based on such commercially reasonable considerations as DLL may from
time to time deem appropriate. Without limiting the foregoing, no Receivable of
Borrower shall qualify as an Eligible Receivable if (i) the Account Debtor has
failed to pay the Receivable within a period ending as of the earlier of ninety
(90) days after invoice date or sixty (60) days after original due date,
provided that, in the case of Receivables on which the Account Debtor is the
United States federal government or a department or agency thereof, then from
October 1st of each year through March 31st of the following year, no such
Receivable shall be deemed to be ineligible due solely to the provisions of this
clause (i) unless such Receivable remains unpaid more than one hundred twenty
(120) days after invoice date or ninety (90) days after original due date; (ii)
the Account Debtor has failed to pay more than the percentage specified below
(“Cross-Age Percentage”) of all outstanding Receivables owed by it to Borrower
within a period ending as of the earlier of ninety (90) days after invoice date
or sixty (60) days after original due date (or, if applicable under the proviso
to the preceding clause (i), within the earlier of one hundred twenty (120) days
after invoice date or ninety (90) days after original due date), provided that,
for purposes of this clause (ii), each department or agency of the United States
federal government shall be treated as a separate Account Debtor; (iii) the
Account Debtor is an Affiliate of Borrower (including, if applicable, any
account owing from one Borrower entity to another Borrower entity); (iv)
Borrower is not the lawful and unconditional owner of the Receivable; (v) the
goods relating thereto are placed on consignment, guaranteed sale, “bill and
hold,” “COD” or other terms pursuant to which payment by the Account Debtor may
be conditional; (vi) the Account Debtor is not located in the United States or
Canada, unless the Receivable is supported by a letter of credit, credit
insurance, or other form of guaranty or security, in each case in form and
substance satisfactory to DLL; (vii) the Account Debtor is the United States of
America or any department, agency or instrumentality thereof, unless the
provisions of the Federal Assignment of Claims Act has been complied with,
provided that, notwithstanding the foregoing, no such Receivable shall be deemed
to be ineligible solely due to the provisions of this clause (vii) unless such
Receivable arises out of a single invoice for an amount of $5,000,000 or more
provided that, notwithstanding anything to the contrary contained in the
foregoing, no Receivable that would otherwise be subject to this clause (vii)
which was in existence on the Closing Date shall be deemed to be ineligible
solely due to a failure of Borrower to comply with the provisions of this clause
(vii) with respect to any such Receivable existing as of the Closing Date;
(viii) Borrower is or may become liable to the Account Debtor for goods sold or
services rendered by the Account Debtor to Borrower; (ix) the Account Debtor's
total obligations to Borrower exceed the percentage specified below
(“Concentration Limit”) of all Eligible Receivables, to the extent of such
excess, provided that, for purposes of this clause (ii), each department or
agency of the United States federal government shall be treated as a separate
Account Debtor; (x) the Account Debtor disputes liability or makes any claim
with respect thereto (up to the amount of such liability or claim), or is
subject to any insolvency or bankruptcy proceeding, or becomes insolvent, fails
or goes out of a material portion of its business; (xi) the amount thereof
consists of late charges or finance charges, to the extent of such late charges
or finance charges; (xii) the amount thereof consists of a credit balance more
than ninety (90) days after invoice date (or, if applicable under the proviso to
the clause (i) of this definition above, within the earlier of one hundred
twenty (120) days after invoice date), to the extent of such credit balance;
(xiii) such Receivable arises from the sale of goods and the face amount thereof
exceeds the amount specified below (“Proof of Shipment Threshold”), unless
evidence of shipment of the goods relating thereto satisfactory to DLL in its
Permitted Discretion is provided by Borrower to DLL; (xiv) the invoice
constitutes a progress billing on a project not yet completed, except that the
final billing at such time as the matter has been completed and delivered to the
customer may be deemed an Eligible Receivable, provided that, notwithstanding
anything to the contrary, invoiced progress billings that are not the final
billing on a completed matter shall not be deemed to be ineligible solely due to
the provisions of this clause (xiv) to the extent that the total amount of such
invoiced progress billings described in this proviso do not exceed ten percent
(10%) of the total amount of Eligible Receivables of Borrower as of the
applicable date of determination; (xv) the amount thereof is not yet represented
by an invoice or bill issued in the name of the applicable Account Debtor; (xvi)
the Receivable represents a “pre-billed” amount for services not yet provided;
or (xvii) the Account Debtor on the Receivable is an individual.

(ii) 
Cross-Age Percentage 
50% 


2

--------------------------------------------------------------------------------



(ix)  Concentration Limit  25%.        (xiii)  Proof of Shipment Threshold 
$2,000,000 


               If from time to time more than one Person is named as the
Borrower above, or hereafter becomes a Borrower hereunder, the Cross-Age
Percentage and Concentration Limit are to be calculated on a consolidated basis
for all Borrower entities. Without contradicting or limiting the generality of
the first sentence of this definition, DLL may from time to time, acting in its
Permitted Discretion, elect to waive or adjust the requirements of the specific
terms of any of clauses (i) through (xvi) above (specifically including without
limitation clauses (ii) and (ix)) with respect to any particular Receivable
and/or Account Debtor, and in particular DLL may from time to time acting in its
Permitted Discretion elect to increase the concentration limit provided for in
clause (ix) above with respect to any particular Account Debtor and/or any
particular Receivable of such Account Debtor, but further provided that, (x) DLL
may at any time in its Permitted Discretion revoke its decision to waive or
adjust any such requirements with respect to any such particular Receivable
and/or Account Debtor and thereafter strictly apply the requirements of clauses
(i) through (xvi) to such Receivable and/or Account Debtor and (y) no such
waiver or adjustment granted by DLL with respect to any particular Receivable
and/or Account Debtor at any time or from time to time shall create a course of
dealing or course of conduct binding upon DLL or create any other expectation or
obligation for DLL to maintain such waiver or adjustment or grant any similar
waiver or adjustment at that time or in the future with respect to such
Receivable and/or Account Debtor or any similar Receivable and/or Account
Debtor. In order to permit DLL to measure compliance with this Agreement,
specifically including the details of the provisions hereof regarding Eligible
Receivables, upon request of DLL, all reports delivered by Borrower regarding
Borrower’s Receivables, including Borrower’s Borrowing Base Certificates and
monthly accounts receivable agings, shall include information regarding the
actual federal departments and agencies placing the orders for all purchase
orders/invoices payable by Defense Finance & Accounting Services but only if (1)
such information is readily available to Borrower and (2) the disclosure of such
information by Borrower is not prohibited or otherwise restricted by applicable
law or by the terms of any contract or purchase order relating to any such
Receivable (it being understood that if such information is not readily
available or cannot be disclosed to Borrower with respect to any Receivable
pursuant to the foregoing, this fact may affect DLL’s determination as to
whether such Receivable shall be an Eligible Receivable hereunder). For the
avoidance of doubt, notwithstanding the amount of the Proof of Shipment
Threshold set forth above, DLL shall be entitled when conducting its field
examinations and audits of Borrower and the Collateral to request copies of and
verify the proof of shipment as to any invoice regardless of its size consistent
with reasonable audit protocols.

               “Emtec Parent” means Emtec, Inc., the Delaware corporation.

               “Examination Fee” has the meaning set forth in Section 2.6 of
this Schedule.

               “Excess Availability” means, at a particular date, mean an amount
equal to (a) the Revolving Credit Borrowing Base Amount plus the Floorplan
Borrowing Base Amount minus (b) the sum of (i) the outstanding principal amount
of all Loans plus (ii) fees and expenses for which Borrower is liable under the
Loan Agreement but which have not been paid.

               “Excess Revolver Availability” means, at a particular date, mean
an amount equal to (a) the Revolving Credit Borrowing Base Amount minus (b) the
sum of (i) the outstanding principal amount of all Revolving Credit Loans plus
(ii) all amounts due and owing to Borrower's and its Subsidiaries’ trade
creditors which are outstanding beyond normal trade terms (such trade terms not
to exceed 30 days) plus (iii) fees and expenses for which Borrower is liable
under the Loan Agreement but which have not been paid.

               “Floorplan Borrowing Base Amount” has the meaning set forth in
Section 2.2 of this Schedule.

               “Floorplan Loans” has the meaning set forth in Section 2.2 of
this Schedule.

               “Letter of Credit” has the meaning set forth in Section 2.4 of
this Schedule.

3

--------------------------------------------------------------------------------



               “Loan Year” means each twelve month period commencing on the
Closing Date.

               “Maximum Floorplan Amount” has the meaning set forth in Section
2.2 of this Schedule.

               “Refinancing Floorplan Loan” has the meaning set forth in Section
2.2 of this Schedule.

               “Revolving Credit Borrowing Base Amount” has the meaning set
forth in Section 2.2 of this Schedule.

               “Revolving Credit Limit” has the meaning set forth in Section 2.2
of this Schedule.

               “Revolving Credit Loans” has the meaning set forth in Section 2.2
of this Schedule.

               “RMA Credits” means credit memoranda for return merchandise
authorizations issued by Vendors of Floorplanned Inventory which are within
forty-five (45) days of their issuance date.

 

TOTAL FACILITY (SECTION 2.1):

Thirty-Two Million Dollars ($32,000,000)

 

LOANS (SECTION 2.2):

Revolving Credit Loans: A revolving line of credit consisting of loans made to
Borrower against Borrower's Eligible Receivables and against Borrower's Eligible
Inventory (collectively, the “Revolving Credit Loans”) in an aggregate
outstanding principal amount not to exceed the lesser of (a) or (b) below (the
“Revolving Credit Borrowing Base Amount”), subject to the overall credit limit
specified in this Section 2.2 below:

(a) Thirty-Two Million Dollars ($32,000,000) (the “Revolving Credit Limit”),
less any Loan Reserves, or

(b) the sum of:

               (i)                an amount equal to eighty-five percent (85%)
of the net amount of Eligible Receivables; less                  (ii) any Loan
Reserves.

DLL acting in its Permitted Discretion shall have the right at all times and
from time to time (i) to establish, increase or decrease Loan Reserves against
the Revolving Credit Borrowing Base Amount as provided for in the definition of
Loan Reserves and/or as otherwise provided for in the Agreement and/or (ii) to
reduce the advance rates under the Revolving Credit Borrowing Base Amount with
respect to Eligible Receivables or restore such advance rates at any level equal
to or below the advance rates set forth above and/or (iii) (without limiting the
generality of the first sentence of the definition of Eligible Receivables
impose additional restrictions (or eliminate the same) for or tighten or make
more restrictive any standards of eligibility set forth in the definition of
Eligible Receivables.

The revolving line of credit described in the foregoing is a committed line of
credit, and DLL shall be obligated upon Borrower’s request from time to time, so
long as no Event of Default or event which, with the giving of notice or passage
of time or both, would constitute an Event of Default

4

--------------------------------------------------------------------------------



shall have occurred and remain outstanding at the time of such request, to make
Revolving Credit Loans to Borrower as described above, subject to all of the
limitations set forth above and the other provisions of this Agreement,
including without limitation the provisions of Section 4.2 of the Agreement.

Floorplan Loans: A floorplan line of credit consisting of loans made to Borrower
against Floorplanned Inventory (“Floorplan Loans”) of Borrower in an aggregate
principal amount not to exceed at any time Thirty-Two Million Dollars
($32,000,000) (“Maximum Floorplan Amount”) less the amount of any outstanding
approvals given by DLL to any Vendor of Floorplanned Inventory. No individual
Floorplan Loan shall exceed one hundred percent (100%) of the Vendor’s invoice
price for the applicable Floorplanned Inventory financed through such Floorplan
Loan (the aggregate of all such amounts for all Floorplanned Inventory at any
time, the “Floorplan Borrowing Base Amount”).

On the Closing Date, DLL shall, at the request of Borrower, make a Floorplan
Loan pursuant to Sections 2.2 and 2.4 to refinance and pay in full all
“floorplan loans” previously advanced to Borrower by its prior lender, GE
Commercial Distribution Finance Corporation, to finance the purchase of
inventory by Borrower from Vendors with whom DLL has appropriate repurchase
agreements (the “Refinancing Floorplan Loan”), which shall not exceed one
hundred percent (100%) of the aggregate invoice prices for all such previously
financed Floorplan Inventory. Such Refinancing Floorplan Loan shall have a
maturity and repayment date (subject to clauses (i), (ii) and (iii) of Section
2.10(a) of the Agreement) of forty-five (45) days after the date of funding
thereof, subject to any applicable commonized due date established by DLL that
is applicable to such Refinancing Floorplan Loan. Notwithstanding anything to
the contrary contained in the foregoing, at the request of Borrower but subject
to all of the other applicable terms and conditions of this Agreement, DLL may
instead make a Revolving Credit Loan to refinance and pay in full all such
previous “floorplan loans” from the prior lender, and in such a case, any such
Revolving Credit Loan shall be made on the same terms and conditions applicable
to any other Revolving Credit Loan and shall not be subject to or governed by
any special provisions of this Agreement relating to any possible “Refinancing
Floorplan Loan”.

Overall Credit Limit: Subject to Section 9.11 of the Agreement, in no event may
the sum of the Revolving Credit Loans and Floorplan Loans (including outstanding
approvals) exceed the Total Facility. and no Revolving Credit Loan or Floorplan
Loan shall be made if, after giving effect to such Revolving Credit Loan or
Floorplan Loan, the provisions of this sentence would be violated. If
notwithstanding the forgoing at any time the sum of the aggregate outstanding
principal amount of all Revolving Credit Loans and Floorplan Loans does exceed
the Total Facility, such excess (which shall be an Obligation secured by the
Collateral) shall be treated as an Overloan subject to all the provisions of
Section 2.3 of this Agreement and any other provisions of this Agreement dealing
Overloans.

 

LETTERS OF CREDIT (SECTION 2.4):
[RESERVED]

 

INTEREST AND FEES (SECTION 2.6):

Interest Rate:

Revolving Interest Rate. Borrower shall pay DLL interest on the daily
outstanding balance of Borrower's Revolving Credit Loans at a per annum rate of
the Base Rate minus one-half of one percent (0.50%) (subject to the provisions
of Section 2.7 of the Agreement regarding default rates).

5

--------------------------------------------------------------------------------



Floorplan Credit Line Interest. No Floorplan Loan shall accrue interest until
and unless any portion of such Floorplan Loan shall remain outstanding after the
Due Date on each such specific Floorplan Loan as established under Section
2.10(a) of the Agreement, provided that, notwithstanding the foregoing, any
Floorplan Loan that DLL elects to make that is not subsidized by the Vendor
shall begin to accrue interest immediately upon the date any such specific
non-subsidized Floorplan Loan is made and shall continue to so accrue interest
until the Due Date thereon at the rate agreed to by DLL (acting in its Permitted
Discretion) and Borrower in connection with each such specific non-subsidized
Floorplan Loan as evidenced by the transaction statement provided to Borrower by
DLL in connection with each such specific non-subsidized Floorplan Loan, all as
provided for in Section 2.6(b) of the Agreement. Interest on any outstanding
amount of any specific Floorplan Loan not repaid in full on or prior to the
applicable Due Date for such Floorplan Loan (subject to any extension of such
Due Date for such Floorplan Loan as provided for in Section 2.10(a)), including
any Refinancing Floorplan Loan, shall accrue at a per annum rate of two and
one-half percent (2.50%) in excess of the Base Rate.

Refinancing Floorplan Loan. Notwithstanding anything to the contrary set forth
above or anywhere else in this Agreement, if DLL shall make any Refinancing
Floorplan Loan at the request of Borrower as provided for in Section 2.2 of this
Schedule above. Borrower shall pay to DLL a one-time refinancing loan fee in an
amount equal to the amount of the Refinancing Floorplan Loan funded on the
Closing Date multiplied by a per annum rate of the Base Rate minus one-half of
one percent (0.50%) calculated for a period equal to forty-five (45) after the
date of funding thereof as described in Section 2.2 above (the “Refinancing
Floorplan Loan Financing Fee”). This Refinancing Floorplan Loan Financing Fee
shall be due and payable in advance and fully-earned and non-refundable on the
Closing Date. If any Event of Default shall occur and be continuing at on any
date prior to the initial maturity and repayment date for such Refinancing
Floorplan Loan as established under Section 2.2 above, Borrower shall pay to DLL
an additional default financing fee with respect to the Refinancing Floorplan
Loan equal to the amount of the Refinancing Floorplan Loan outstanding on such
date multiplied by a per annum rate of three percent (3.00%) calculated for each
such day prior to the initial maturity and repayment date for such Refinancing
Floorplan Loan on which an Event of Default shall exist, and such default
financing fee shall be due and payable and fully-earned and non-refundable upon
demand.

Floating Rate. In all applications, unless a fixed interest rate is specified,
the interest rate chargeable hereunder shall be increased or decreased as the
case may be, without notice or demand of any kind, upon each change in the Base
Rate with each such change effective immediately as of the date of such change.
In all applications unless specified otherwise, interest charges and all other
fees and charges shall be computed on the basis of a year of 360 days and actual
days elapsed

Interest Payment Dates. All interest accrued and owing on any and all Revolving
Credit Loans shall be due and payable to DLL in arrears on the first Business
Day of each month. All interest accruing from time to time with respect to any
Floorplan Loan shall be payable upon demand of DLL, or if not sooner demanded by
DLL, upon the next regularly scheduled interest payment date for interest on the
Revolving Credit Loans as specified in the preceding sentence.

Amount of Fees:


Examination Fee. Borrower shall pay DLL an examination fee equal to Seven
Hundred Fifty Dollars ($750) per day per field examiner, plus all out-of-pocket
costs and expenses incurred by each such field examiner for each field
examination and/or audit conducted by DLL regarding Borrower and its Collateral
(the “Examination Fee”), which shall be deemed fully earned and non-refundable
as of the end of each such day of each such field examination and/or audit and
shall be due and payable on demand ,provided that, unless an Event of Default
has occurred and remains outstanding, (i) Borrower shall not be liable for any
Examination Fee in excess of Two Thousand Two Hundred Fifty

6

--------------------------------------------------------------------------------



($2,250) with respect to any particular field examination and audit and (ii)
Borrower shall not be liable for any Examination Fee with respect to more than
four (4) such field examinations and audits in any year, but provided further
that Borrower acknowledges that the foregoing limitations shall not apply with
respect to any field examination or audit conducted by DLL at any time when an
Event of Default has occurred and remains outstanding. Borrower acknowledges and
agrees that DLL shall conduct such field examinations and audits at least
quarterly. Notwithstanding anything to the contrary contained in the foregoing
but subject to the other terms in the Agreement, nothing shall limit DLL’s (and
its agents’ or auditors’) rights of access upon reasonable notice and at
reasonable times (except that no such notice shall be required at any time after
the occurrence and during the continuance of an Event of Default) at any time to
Borrower's records, files, books of account and all other documents, instruments
and agreements relating to the Collateral and to Borrower’s business locations
and the Collateral as provided for under Section 9.1(a) of the Agreement or the
number of field examinations and/or audits with respect to Borrower and its
Collateral that DLL (and its agents or auditors) may conduct at DLL’s own
expense from time to time or to limit DLL’s rights to determine the appropriate
scope of any field examination or audit or the number of field examiners DLL may
send to conduct any field examination or audit.



 

COLLECTION DAYS (SECTION 2.10(e)):

                Collection Days for Purposes of Calculating Availability:   Same
day as receipt of payment.      Collection Days for Purposes of Calculating
Interest:  One (1) day after receipt of      payment.] 

 

INSURANCE (SECTION 3.4):

General Business Liability Insurance required in the amount of Two Million
Dollars ($2,000,000).

          Property Casualty Insurance required in the aggregate amount for all
locations of Six Million Dollars ($6,000,000). but, to the extent that inventory
levels of Borrower exceed Six Million Dollars ($6,000,000) (on a consistent
basis), the insurance shall be increased to amounts sufficient to cover the
higher inventory levels.

 

CONDITIONS OF CLOSING (SECTION 4.1):

The obligation of DLL to make the initial advance is subject to the fulfillment
of each of the following conditions (as determined by DLL and its counsel in the
exercise of their reasonable business judgment) in addition to the conditions
set forth in Sections 2.1 and 2.2 above and in Section 4.1 of the Agreement,
subject to any applicable Post Closing Conditions and Covenants set forth under
the heading “Additional Provisions and Covenants” below. All documents and
agreements to be provided below must be in form and substance and have terms and
conditions satisfactory to DLL and their counsel in their reasonable business
judgment.

1. Landlord Waivers with respect to the following locations of Borrower:

11 Diamond Road, Springfield, NJ 07081

7

--------------------------------------------------------------------------------



500 Satellite Boulevard, Suwanee, GA 30024

7843 Bayberry Road, Jacksonville, FL 32256


      2.      Payoff and termination of existing credit facilities and liens and
related payoff letters as follows:       Delivery by Borrower to DLL of an
executed payoff letter from GE Commercial Distribution Finance Corporation
addressed to Borrower and DLL which shall include, without limitation,
provisions stating that upon receipt of a payoff amount specified in such payoff
letter, all obligations of Borrower to such lender will have been paid in full
and that upon such lender’s receipt of such payoff amount, any and all liens and
security interests held by such lender in any property or assets of Borrower
shall automatically be released terminated and Borrower and/or DLL shall be
authorized to terminate any UCC-1 financing statements filed by such lender
against Borrower.     3. Subordination/Intercreditor Agreements of existing
credit facilities and existing liens and security interests that will continue
as Indebtedness permitted under Section 2.2.11 and Permitted Encumbrances as
follows:       Delivery by Borrower of an executed Subordination Agreement among
Borrower, DLL and MRA Systems, Inc. d/b/a GE Access (“MRA/GE Access”) providing
for the subordination of any and all liens and security interests now or
hereafter held by MRA/GE Access in the property or assets of Borrower (other
than security interests in favor of MRA/GE Access with respect to Borrower’s
inventory and the cash and insurance proceeds thereof and with respect to
uninvoiced “End User Payments” relating to Sum Microsystems Support Service
Maintenance Contracts) to the liens and security interests on the property and
assets of Borrower granted to DLL to secure the Obligations on terms and
conditions acceptable to DLL in its sole discretion.     4. Payoff and/or
subordination of existing insider/affiliate Indebtedness as follows:       (a)
                    Delivery by Borrower to DLL of evidence that all
Indebtedness owing to the following insider/affiliate creditors has been paid in
full, including an acknowledgement executed by each such creditor either
acknowledging that all such Indebtedness has been paid in full or that upon
receipt of a sum stated in such acknowledgement on or before a date specified in
such acknowledgement, all such Indebtedness will be paid in full:

Indebtedness owing to Michael John Grabel pursuant to that certain 5% Junior
Subordinated Note dated April 16, 2004 issued by Westwood Computer Corporation.

Indebtedness owing to Megan Patricia Grabel pursuant to that certain 5% Junior
Subordinated Note dated April 16, 2004 issued by Westwood Computer Corporation.

Indebtedness owing to Mary Margaret Grabel pursuant to that certain 5% Junior
Subordinated Note dated April 16, 2004 issued by Westwood Computer Corporation.

Indebtedness owing to Keith R. Grabel pursuant to that certain 5% Junior
Subordinated Note dated April 16, 2004 issued by Westwood Computer Corporation.

Indebtedness owing to Michael John Grabel pursuant to that certain 8% Junior
Subordinated Note dated April 16, 2004 issued by Westwood Computer Corporation.

Indebtedness owing to Megan Patricia Grabel pursuant to that certain 8% Junior
Subordinated Note dated April 16, 2004 issued by Westwood Computer Corporation.



8

--------------------------------------------------------------------------------



Indebtedness owing to Mary Margaret Grabel pursuant to that certain 8% Junior
Subordinated Note dated April 16, 2004 issued by Westwood Computer Corporation.

Indebtedness owing to Keith R. Grabel pursuant to that certain 8% Junior
Subordinated Note dated April 16, 2004 issued by Westwood Computer Corporation.

(b)                Delivery by Borrower to DLL of an executed Subordination
Agreement from each of the following affiliated creditors providing for the
subordination to the Obligations by each such creditor of the Indebtedness now
or hereafter payable to such creditor by Borrower, which such Subordination
Agreements shall, inter alia, permit regularly scheduled payments of principal
and interest and other obligations with respect to the Indebtedness owing to
each such creditor to be paid by Borrower absent the occurrence and continuance
of an Event of Default:

Darr Westwood LLC
(such Subordination Agreement shall expressly include subordination of the
Indebtedness owing pursuant to that certain Subordinated Note dated April 16,
2004 issued by Westwood Computer Corporation (as successor by merger to Darr
Westwood Acquisition Corporation) and that certain 8% Promissory Note dated
August 5, 2005 issued by Emtec Viasub LLC (as successor by merger to Darr
Westwood Technology Corporation)).

Four Kings Management LLC
(such Subordination Agreement shall expressly include subordination of the
Indebtedness owing pursuant to that certain Subordinated Note dated April 16,
2004 issued by Westwood Computer Corporation (as successor by merger to Darr
Westwood Acquisition Corporation)).

      5.      Establishment of Lockbox, Blocked Accounts and/or Dominion
Accounts as follows:       Execution of new Blocked Account Agreement among DLL,
Borrower and PNC Bank re the existing PNC Bank Lockbox for Emtec, Inc. (the New
Jersey corporation) as more fully provided for in Section 2.10(c) of the
Agreement. Also, delivery of a letter executed by GE Commercial Distribution
Finance Corporation addressed to Borrower and PNC Bank regarding the immediate
termination of the existing Blocked Account Agreement among GE Commercial
Distribution Finance Corporation, Borrower and PNC Bank with respect to such
existing PNC Bank Lockbox and of all rights of GE Commercial Distribution
Finance Corporation under such existing Blocked Account Agreement and/or with
respect to such existing lockbox.       Execution of new Blocked Account
Agreement among DLL, Borrower and Wachovia Bank re the existing Wachovia Bank
Lockbox for Emtec, Inc. (the New Jersey corporation) as more fully provided for
in Section 2.10(c) of the Agreement. Also, delivery of a letter executed by GE
Commercial Distribution Finance Corporation addressed to Borrower and Wachovia
Bank regarding the immediate termination of the existing Blocked Account
Agreement among GE Commercial Distribution Finance Corporation, Borrower and
Wachovia Bank with respect to such existing Wachovia Bank Lockbox and of all
rights of GE Commercial Distribution Finance Corporation under such existing
Blocked Account Agreement and/or with respect to such existing lockbox.     6.
Execution and delivery by Borrower and each bank at which Borrower maintains any
Deposit Accounts other than the Blocked Accounts and/or Dominion Accounts
described in item #5 above, including without limitation Wachovia Bank, of a
Deposit Account Assignment and Control Agreement acceptable to DLL in its sole
discretion which shall provide DLL with “control” (as defined in the Code) with
respect to each such Deposit Account.     7. Execution and delivery by each of
Emtec Parent and Emtec Viasub LLC of a Collateral Pledge Agreement pursuant to
which each such Borrower entity shall pledge and grant a security interest in  

9

--------------------------------------------------------------------------------



    favor of DLL in all of the equity interests of its Subsidiaries to secure
the Obligations of Borrower owing to DLL.         8.      Delivery by Borrower
to DLL of a Borrowing Base Certificate dated as of the Closing Date, which shall
demonstrate that Borrower shall have Minimum Excess Availability on the Closing
Date of at least Five Million Dollars ($5,000,000).

Borrower shall cause the conditions precedent set forth in Section 4.1 of this
Agreement and set forth above in this Schedule to be satisfied, and shall
provide evidence to DLL that all such conditions precedent have been satisfied,
on or before the Closing Date.

 

REPRESENTATIONS (SECTION 5):

FOR ALL BORROWERS:

Permitted Encumbrances (Sections 1.1 and 5.8): 
Lien in favor of Wachovia Bank, National    Association in Borrower’s deposit
account    #2000018630716 and up to $150,000 of cash    collateral on deposit
therein to secure    Borrower’s obligations in connection with that    certain
standby letter of credit #SM215639W    issued by Wachovia for the account of
Borrower    to beneficiary Vandergrand Properties Co., L.P.    in the face
amount of $150,000 (or any similar    letter of credit issued in the same face
amount to    such beneficiary in replacement of or    substitution for this
specified letter of credit)        Liens in favor of MRA Systems, Inc. (d/b/a
GE    Access) in the assets of Emtec, Inc. (the New    Jersey corporation) as
described in and    contemplated by the MRA Intercreditor    Agreement, but only
so long as such MRA    Intercreditor Agreement shall remain in full    force and
effect among the parties thereto.        Liens on and/or collateral assignments
of key    executive life insurance policies obtained by    Borrower insuring the
life of Keith Grabel in    favor of Darr Westwood LLC to secure the   
obligations owing to Darr Westwood LLC from    Westwood Computer Corporation
under that    certain Subordinated Note in the amount of    $750,000 dated April
16, 2004 issued by    Westwood Computer Corporation to Darr    Westwood LLC as
necessary to satisfy any    requirement to provide such security contained    in
such Subordinated Note.      Liens on and/or collateral assignments of key   
executive life insurance policies obtained by    Borrower insuring the life of
Keith Grabel in 


10

--------------------------------------------------------------------------------



  favor of Four Kings Management LLC to secure    the obligations owing to Four
Kings    Management LLC from Westwood Computer    Corporation under that certain
Subordinated    Note in the amount of $750,000 dated April 16,    2004 issued by
Westwood Computer    Corporation to Four Kings Management LLC as    necessary to
satisfy any requirement to provide    such security contained in such
Subordinated    Note.        Liens in favor of Susquehanna Patriot    Commercial
Leasing Company, Inc. covering    the equipment specified in the UCC-1.       
Judgment Lien in favor the State of New Jersey    for $2,692.31.        Liens in
favor of Pinnacle Business Systems,    Inc. covering the equipment specified in
the    UCC-1        Liens in favor of Susquehanna Patriot    Commercial Leasing
Company, Inc covering 1-    Used 1999 TCM Propane Powered Forklift,    Model
FCG28T7T.        Liens in favor of Pinnacle Business Systems,    Inc. covering
various products such as software    and rack monitors. 


FOR EACH INDIVIDUAL BORROWER:

SEE ATTACHED EXHIBIT A

 

AFFIRMATIVE COVENANTS (SECTION 6.1):

Government Receivables (Section 6.1.12): Borrower shall provide notice to DLL of
and use its commercially reasonable efforts to comply with the Federal
Assignment of Claims Act with respect to each Receivable of Borrower that arises
out of a single invoice for an amount of $5,000,000 or more provided that,
notwithstanding anything to the contrary contained in the foregoing, Borrower
shall not be required to comply with the Federal Assignment of Claims Act
(although Borrower shall comply with the notice provisions of this Section
6.1.12) with respect to any Receivable that would otherwise be subject to this
Section 6.1.12 which was in existence on the Closing Date. For the avoidance of
doubt, while the failure of Borrower to comply with the Federal Assignment of
Claims Act with respect to any Receivable meeting the criteria under the
foregoing sentence shall not be a violation of this covenant so long as Borrower
has provided notice to DLL of such Receivable and used its commercially
reasonable efforts to comply with the Federal Assignment of Claims Act with
respect to such Receivable, no such Receivable shall be an “Eligible Receivable”
for any purpose under this Agreement unless the provisions of the Federal
Assignment of Claims Act have actually been complied with as to such Receivable
as required by clause (vii) of the definition of “Eligible Receivables”.

11

--------------------------------------------------------------------------------



Financial Covenants (Section 6.1.13):

All calculations relating the financial covenants specified below shall be done
on a consolidated basis for Borrower and its Consolidated Subsidiaries. If from
time to time more than one Person is named as the Borrower above, or hereafter
becomes a Borrower hereunder by means of a joinder, amendment or other
modification hereto, then all financial covenants are to be calculated on a
consolidated basis for all Borrower entities and their respective Consolidated
Subsidiaries taken together as a whole and all references to “Borrower” in the
financial covenants set forth below or in any defined terms used in such
covenants shall be deemed to be references to all Borrower entities and their
respective Consolidated Subsidiaries on a consolidated basis.

Positive Annual Net Income. Borrower shall maintain a positive net income as
determined in accordance with GAAP for each fiscal year of Borrower beginning
with Borrower’s fiscal year ending August 31, 2007.

Minimum Excess Revolver Availability. Borrower shall maintain at all times a
Minimum Excess Availability of at least $5,000,000 tested in connection with
each delivery of a Borrowing Base Certificate by Borrower., provided that,
subject to the provisions of the immediately following exception clause,
notwithstanding anything to the contrary contained in this Agreement, and
without limiting or contradicting any of the provisions of Sections 2.3 or 7.2,
if at any time Borrower shall fail to be in compliance with this Minimum Excess
Availability covenant, Borrower shall, upon DLL’s demand, immediately repay the
Loans in the amount necessary to bring Borrower back into compliance with this
covenant, except that, (i) if at any time Borrower shall have a Minimum Excess
Availability of less than $5,000,000 but equal to or more than $4,000,000,
Borrower shall have a cure period of not more than ten (10) Business Days to
cure such Default by either demonstrating that it has a Minimum Excess
Availability of at least $5,000,000 (including by delivery of a new Borrowing
Base Certificate showing such a Minimum Excess Availability) and/or repaying the
Loans in the amount necessary to create a Minimum Excess Availability of at
least $5,000,000, (ii) if at any time Borrower shall have a Minimum Excess
Availability of less $4,000,000 but equal to or more than $3,000,000, Borrower
shall have a cure period of not more than five (5) Business Days to cure such
Default by either demonstrating that it has a Minimum Excess Availability of at
least $5,000,000 (including by delivery of a new Borrowing Base Certificate
showing such a Minimum Excess Availability) and/or repaying the Loans in the
amount necessary to create a Minimum Excess Availability of at least $5,000,000
and (3) for the avoidance of doubt, if at any time Borrower shall have a Minimum
Excess Availability of less than $3,000,000, Borrower shall have no cure rights
with respect to this covenant and an immediate and automatic Event of Default
shall be deemed to have occurred consistent with the other provisions of this
paragraph and Section 7.1(b) of the Agreement.

Credit Memoranda (Sections 3.6 and 6.1.14): Ten (10) Business Days.

Additional Covenants (Section 6.1.15):


Westwood Federal Services, LLC as Inactive Subsidiary. Borrower represents and
warrants that as of the Closing Date, Westwood Federal Services, LLC (“Westwood
Services”), a wholly-owned Subsidiary of Borrower entity Emtec, Inc. (the
Delaware corporation), has no significant or material assets and does not
conduct any business. From and after the Closing Date, Borrower shall not permit
Westwood Services to own or acquire any significant assets or to conduct any
business, and, without limiting the generality of any other provisions of this
Agreement (specifically including without limitation Section 6.2.2, 6.2.1 and
6.2.12), no Borrower entity shall make any intercompany loans or capital
contributions or otherwise

12

--------------------------------------------------------------------------------



transfer any assets of any kind (including sales or transfers of inventory) to
or engage in any other transactions of any kind with Westwood Services without
the prior written consent of DLL.

Insider/Affiliated Indebtedness. Borrower represents and warrants that as of the
Closing Date, and after giving effect to the payments required under item 4(a)
of Section 4.1 of this Schedule above, the only Indebtedness for borrowed money
owing by any Borrower entity to any Affiliate, shareholder (or former
shareholder), employee (or former employee), officer (or former officer) or
director (or former director) of any Borrower entity, or any relative of any of
the foregoing, is as follows:

Indebtedness owing to Darr Westwood LLC pursuant to that certain Subordinated
Note dated April 16, 2004 issued by Westwood Computer Corporation (as successor
by merger to Darr Westwood Acquisition Corporation).

Indebtedness owing to Darr Westwood LLC pursuant to that certain 8% Promissory
Note dated August 5, 2005 issued by Emtec Viasub LLC (as successor by merger to
Darr Westwood Technology Corporation).

Indebtedness owing to Four Kings Management LLC pursuant to that certain
Subordinated Note dated April 16, 2004 issued by Westwood Computer Corporation
(as successor by merger to Darr Westwood Acquisition Corporation).

Indebtedness owing to Joyce Tischler pursuant to that certain Separation
Agreement dated April 16, 2004 between Joyce Tischler and Westwood Computer
Corporation.

Without limiting the generality of Section 6.2.11 of this Agreement, from and
after the Closing Date, Borrower shall not incur any additional Indebtedness for
borrowed money from any Affiliate, shareholder (or former shareholder), employee
(or former employee), officer (or former officer) or director (or former
director) of any Borrower entity, or any relative of any of the foregoing,
unless such Indebtedness is incurred as Subordinated Debt with the specific
prior written consent of DLL. However, notwithstanding anything to the contrary
contained in the foregoing or otherwise provided for in this Agreement, DLL
agrees that:

                                                   (a)           it shall
consent to and approve of the issuance by Borrower to either or both of Keith
Grabel or Mary Margaret Grabel of one or more promissory note(s) in an aggregate
amount not to exceed $1,600,000 as payment in respect of the compensation owing
to either or both of Keith Grabel or Mary Margaret Grabel as employees and/or
officers of Borrower pursuant to that certain Employment Agreement dated as of
April 16, 2004 between Westwood Computer Corporation and Keith Grabel and/or
that certain Employment Agreement dated as of April 16, 2004 between Westwood
Computer Corporation and Mary Margaret Grabel (as applicable) (each such
agreement, a “Grabel Employment Agreement”) so long as (i) any and all such
promissory note(s) are issued within six (6) months of the Closing Date, (ii)
the interest under any such promissory note(s) shall be payable monthly and
shall accrue at a rate of no more than five percent (5.00%) per annum, (iii) the
principal under any such promissory note shall be payable in equal monthly
principal installments commencing in the first full calendar month following the
issuance thereof according to a straight line/equal principal payment
amortization schedule with a final monthly installment and maturity date during
April 2009, (iv) no such promissory note shall provide for the payment of
additional obligations or payments (including any type of revenue sharing
payments) (excluding customary provisions for the payment by Borrower of costs
and expenses of the holders of such notes and/or of indemnities in favor of such
holders), (v) all other terms and provisions of such promissory note(s) and any
related note or loan documents shall otherwise be reasonably acceptable to DLL
in its Permitted Discretion, (vi) the Indebtedness under each such promissory
note(s) shall be Subordinated Debt subject to, and each or both of Keith Grabel
and/or Mary Margaret Grabel (as applicable) shall execute in favor of DLL, a
Subordination Agreement reasonably acceptable to DLL in its Permitted
Discretion, provided that, DLL shall agree in any such Subordination Agreement
to permit the payment by Borrower of regularly

13

--------------------------------------------------------------------------------



scheduled payments of principal and interest as provided for under each such
promissory note absent the occurrence and continuance of an Event of Default,
and (vii) each such promissory note shall bear a legend reasonably acceptable to
DLL in its Permitted Discretion indicating that such promissory note is subject
to the subordination agreement in favor of DLL described in the foregoing clause
(vi); and

                                                  (b)           it shall consent
to and approve of the issuance by Borrower to DARR Global Holdings, Inc. (“DARR
Global”) of a promissory note in an amount not to exceed $875,000 as payment in
full of all past, current and future obligations of Westwood Computer
Corporation to DARR Global under that certain Management Services Agreement
dated as of April 16, 2004 between Westwood Computer Corporation and DARR Global
(the “DARR Management Agreement”) so long as (i) such promissory note is issued
within six (6) months of the Closing Date, (ii) the interest under any such
promissory note shall be payable monthly and shall accrue at a rate of no more
than five percent (5.00%) per annum, (iii) the principal under any such
promissory note shall payable in equal monthly principal installments commencing
in the first full calendar month following the issuance thereof according to a
straight line/equal principal payment amortization schedule with a final monthly
installment and maturity date during April 2009, (iv) no such promissory note
shall provide for the payment of additional obligations or payments (including
any type of revenue sharing payments) (excluding customary provisions for the
payment by Borrower of costs and expenses of the holders of such notes and/or of
indemnities in favor of such holders), (v) all other terms and provisions of
such promissory note(s) and any related note or loan documents shall otherwise
be reasonably acceptable to DLL in its Permitted Discretion, (vi) the
Indebtedness under any such promissory note shall be Subordinated Debt subject
to, and DARR Global shall execute in favor of DLL, a Subordination Agreement
reasonably acceptable to DLL in its Permitted Discretion, provided that, DLL
shall agree in any such Subordination Agreement to permit the payment by
Borrower of regularly scheduled payments of principal and interest as provided
for under any such promissory note absent the occurrence and continuance of an
Event of Default and (vii) any such promissory note shall bear a legend
reasonably acceptable to DLL in its Permitted Discretion indicating that such
promissory note is subject to the subordination agreement in favor of DLL
described in the foregoing clause (vi) and (viii) DARR Global shall execute and
deliver to Borrower at the time any such promissory note is issued a written
agreement providing that upon the issuance of such promissory note, the DARR
Management Agreement will be terminated in full and all of the obligations of
Westwood Computer Corporation to DARR Global thereunder shall be deemed to have
been satisfied in full.

Borrower shall not make any payments of any kind, whether or principal, interest
or otherwise and whether regularly scheduled, upon maturity or acceleration or
otherwise, in respect of any such Indebtedness for borrowed money existing from
time to time owing to any Affiliate, shareholder (or former shareholder),
employee (or former employee), officer (or former officer) or director (or
former director) of any Borrower entity, or any relative of any of the
foregoing, unless and except as and if expressly permitted pursuant to the
Subordination Agreement executed between such insider/affiliated creditor and
DLL; provided however that, notwithstanding anything to the contrary contained
in the foregoing, (x) DLL shall not require, and Borrower shall not be obligated
to obtain or deliver, a Subordination Agreement from Joyce Tischler regarding
the Indebtedness owing to Joyce Tischler pursuant to that certain Separation
Agreement dated April 16, 2004 between Joyce Tischler and Westwood Computer
Corporation (“Tischler Separation Indebtedness”) and such Tischler Separation
Indebtedness shall be permitted under this Agreement regardless of the fact that
it is not Subordinated Debt and (y) Borrower may, at any time and from time to
time as it may elect, make payments to Joyce Tischler in such amounts as
Borrower may elect (including any regularly scheduled payment thereof or any
full or partial prepayment thereof) so long as, at the time of any such proposed
payment and after giving effect thereto, no Default or Event of Default shall
have occurred and remain outstanding and no such Default or Event of Default
would occur as a result of the making of such proposed payment.

14

--------------------------------------------------------------------------------



NEGATIVE COVENANTS (SECTION 6.2):

Permitted Loans and Investments (Section 6.2.2):

Loans and advances to employees in the ordinary course of Borrower’s business
consistent with past practices provided that the outstanding principal amount of
any such individual loan or advance at any time shall not exceed Two Hundred
Fifty Thousand Dollars ($250,000) and that the aggregate principal amount of all
such loans and advances outstanding at any one time shall not exceed Two Hundred
Fifty Thousand Dollars ($250,000).

Intercompany loans owing from one Borrower entity to another Borrower entity and
guarantees by one Borrower entity of any Indebtedness of another Borrower entity
permitted to be outstanding under Section 6.2, in each case in the ordinary
course of business consistent with the past practices of the Borrower entities.

Investments by any Borrower entity in any of the following: (a) obligations
issued or guaranteed by the United States of America or any agency thereof, (b)
commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating), (c) certificates
of time deposit and bankers’ acceptances having maturities of not more than 180
days and repurchase agreements backed by United States government securities of
a commercial bank if (i) such bank has a combined capital and surplus of at
least $500,000,000, or (ii) its debt obligations, or those of a holding company
of which it is a Subsidiary, are rated not less than A (or the equivalent
rating) by a nationally recognized investment rating agency, and (d) U.S. money
market funds that invest solely in obligations issued or guaranteed by the
United States of America or an agency thereof

Permitted Dividends and Distributions (Section 6.2.3):

At any time, dividends may be paid by any wholly-owned direct or indirect
Subsidiary of Borrower (including any such wholly-owned Subsidiary of a Borrower
entity that is also a Borrower entity hereunder) to its parent Borrower (and/or
to any intermediate wholly-owned direct or indirect Subsidiary of such parent
Borrower).

Borrower may also make other distributions and dividends to its shareholders so
long as both prior and after giving effect to any such distribution or dividend,
no Event of Default, or event that with the passage of time or giving of notice
or both with become an Event of Default, has occurred and is continuing or will
occur, and, without limiting the generality of the foregoing, Borrower is and
will be and remain in compliance with the financial covenants set forth in
Section 6.1.13 above.

Existing Guarantees as of the Closing Date (Section 6.2.5):

NONE


Maximum Permitted Compensation to Executives, Officers and Directors (Section
6.2.9):

Notwithstanding anything to the contrary in Section 6.2.9 of the Agreement, no
such limitation on compensation to executives, officers and directors shall be
effective so long as all such compensation shall be paid in the ordinary course
of business consistent with past practices or as may be approved from time to
time by the compensation committee of Emtec Parent.

Capital Expenditures (Section 6.2.10).

15

--------------------------------------------------------------------------------



Borrower and its Subsidiaries shall not make or incur any Capital Expenditure
if, after giving effect thereto, the aggregate amount of all Capital
Expenditures by Borrower and its Subsidiaries in any fiscal year would exceed
One Million Five Hundred Thousand Dollars ($1,500,000). If from time to time
more than one Person is named as the Borrower above, or hereafter becomes a
Borrower hereunder by means of a joinder, amendment or other modification
hereto, compliance with the provisions of Section 6.2.10 of the Agreement shall
be computed on a consolidated basis for all Borrower entities taken as a whole.

Indebtedness (Section 6.2.11):


If from time to time more than one Person is named as the Borrower above, or
hereafter becomes a Borrower hereunder by means of a joinder, amendment or other
modification hereto, compliance with the provisions of Section 6.2.11 of the
Agreement shall be computed on a consolidated basis for all Borrower entities
taken as a whole.

Purchase Money Indebtedness (including Capital Leases) for Capital Expenditures:

One Million Five Hundred Thousand Dollars ($1,500,000) outstanding at any one
time.

 

          
Other Specific Indebtedness: 
  Intercompany loans owing from one Borrower entity to another        Borrower
entity in the ordinary course of business consistent        with the past
practices of the Borrower entities.          Indebtedness owing to Wachovia
Bank, National Association, in        connection with that certain standby
letter of credit        #SM215639W issued by Wachovia for the account of
Borrower        to beneficiary Vandergrand Properties Co., L.P. in the face     
  amount of $150,000 (or any similar letter of credit issued in the        same
face amount to such beneficiary in replacement of or        substitution for
this specified letter of credit).                Indebtedness owing to MRA
Systems, Inc. (d/b/a GE Access)        with respect to any Inventory of Borrower
purchased from and        financed by MRA Systems, Inc. (d/b/a GE Access) but
only so        long as such MRA Intercreditor Agreement shall remain in full   
    force and effect among the parties thereto.          The Tischler Separation
Indebtedness as described and provided        for in Section 6.1.15 above. 


Affiliate Transaction (Section 6.2.12):

Intercompany loans owing from one Borrower entity to another Borrower entity and
guarantees by one Borrower entity of any Indebtedness of another Borrower entity
permitted to be outstanding under Section 6.2.11, in each case to the extent
permitted by Section 6.2.2 and 6.2.11.

Intercompany sales and other transfers of inventory from one Borrower entity to
another Borrower entity in the ordinary course of business consistent with the
past practices of the Borrower entities.

Westwood Computer Corporation may continue to pay management fees to Darr Global
Holdings, Inc. as provided for under that certain Management Services Agreement
dated April 16, 2004 between Westwood Computer Corporation and Darr Global
Holdings, Inc. so long as both prior and after giving

16

--------------------------------------------------------------------------------



effect to any such payment, no Event of Default, or event that with the passage
of time or giving of notice or both with become an Event of Default, has
occurred and is continuing or will occur, and, without limiting the generality
of the foregoing, Borrower is and will be and remain in compliance with the
financial covenants set forth in Section 6.1.13 above.

Borrower may continue to make rental payments to Affiliates with respect to
business locations leased from such Affiliates as described in the 10-K Annual
Report for the Fiscal Year ending August 31, 2005 filed by Emtec Parent.

Issuance of Stock (Section 6.2.19)


Emtec Parent may issue additional shares of capital stock without the prior
written approval of DLL so long as (i) neither the issuance of such stock nor
the consummation of the transactions related to such issuance (including any
underwriting or sale thereof) will not result in a “Change of Control” event
prohibited by Section 7.1(n) of the Agreement and (ii) no such capital stock so
issued shall consist of stock which is subject to (x) a mandatory redemption or
“put” right in favor of the holders thereof or (y) a mandatory dividend the
payment of which is required, in each case if the rights to receive payments in
respect of such mandatory redemption or “put” rights or mandatory dividend will
mature and such payments will be due and payable prior to the expiration of the
Term of this Agreement as in effect when such stock is issued (provided that,
for the avoidance of doubt, the terms of the foregoing clause (y) shall not be
deemed to include or prohibit the issuance of any class of stock that provides
for a stated or fixed dividend, even if such dividends shall accrue and be
cumulative if unpaid, so long as the rights of the holders of such stock to
receive such dividend shall mature and such dividend shall be payable only if,
when and as declared by the Board of Directors of Emtec Parent).

 

DEFAULT AND REMEDIES (SECTION 7):


           Judgments (Section 7.1(i)): Any judgment in an amount large enough
that the payment or satisfaction thereof could result in a Material Adverse
Effect.

           Change of Control Restrictions (Section 7.1(n)): A prohibited Change
of Control shall occur under Section 7.1(n) of the Agreement upon the occurrence
of any of the following events: (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), excluding Dinesh Desai and/or Keith R. Grabel
and/or Mary Margaret Grabel (the “Permitted Investors”), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than [twenty percent (20%) of the
outstanding common interests of Emtec Parent, or (b) the board of directors of
Emtec Parent shall cease to consist of a majority of Continuing Directors (as
defined below; or (e) Emtec Parent shall cease to own and control, directly or
indirect, one hundred percent (100%) of all of the equity interests of each
other Borrower entity. “Continuing Directors” shall mean the directors of Emtec
Parent on the Closing Date and each other director of Emtec Parent, if, in each
case, such other director’s nomination for election to the board of directors of
Emtec Parent is recommended by at least 66 % of the then Continuing Directors or
such other director receives the vote of the Permitted Investors in his or her
election by the shareholders of the Parent.

 

BORROWER REPORTING REQUIREMENTS (SECTION 9.1(b))

Borrower shall deliver the following reports and information to DLL within the
time periods specified below:

17

--------------------------------------------------------------------------------



          (a)           in connection with each request by Borrower for a
Revolving Credit Loan and in any event, no less frequently than on a weekly
basis, DLL’s standard form collateral and loan report, which shall be
accompanied by accounts receivable certifications and notice of assignment
documents and cash receipt and revenue reports as required by DLL from time to
time (collectively, each a “Borrowing Base Certificate”).

          (b)           upon DLL’s reasonable request, copies of sales journals,
cash receipt journals, and deposit slips, copies of all sales or services
invoices, customer statements and credit memoranda issued, remittance advices
and reports, evidence of billing and copies of shipping and delivery documents.

          (c)           [RESERVED].

          (d)           within fifteen (15) days after the end of each month,
(1) monthly agings (aged from invoice date) and reconciliations of Receivables
(with listings of concentrated accounts), (2) monthly agings (aged from invoice
date) of accounts payable, with outstanding and held check registers, and (3)
monthly perpetual inventory reports for the Inventory valued on a first in,
first out basis at the lower of cost or market.

          (e)           within thirty (30) days after the end of each month
which is not also the last month in a fiscal quarter or fiscal year, unaudited
consolidated and consolidating financial statements for Borrower and its
Consolidated Subsidiaries with respect to the prior month and the year-to-date
period ending as of such month with comparative figures for the same monthly and
year to date periods in the prior fiscal year (as available), certified by a
senior financial officer of Borrower as fairly representing the financial
condition of Borrower and having been prepared on a basis consistent with such
statements prepared in prior months in accordance with GAAP, except without
footnotes and subject to normal year-end audit adjustments prepared.

          (f)           within forty-five (45) days after the end of each
quarter which is not also the last quarter in a fiscal year, unaudited
consolidated and consolidating financial statements for Borrower and its
Consolidated Subsidiaries, with respect to the prior month and the year-to-date
period ending as of such month, certified by a senior financial officer of
Borrower of Borrower and any subsidiaries of Borrower (if any) as fairly
representing the financial condition of Borrower and having been prepared on a
basis consistent with such statements prepared in prior months in accordance
with GAAP, except without footnotes and subject to normal year-end audit
adjustments prepared, provided that, if Emtec Parent shall obtain a valid
extension of the time to file its 10-Q report for such quarter with the SEC, the
deadline hereunder for delivery of the financial statements required under this
paragraph shall be extended through the last day of such extension.

          (g)           within ninety (90) days after the end of each fiscal
year of Borrower, audited annual consolidated and consolidating financial
statements for Borrower and its Consolidated Subsidiaries, prepared in
accordance with GAAP, including balance sheets, income and cash flow statements,
and including comparative figures for the prior fiscal year, accompanied by the
unqualified report thereon of independent certified public accountants
reasonably acceptable to DLL, provided that, if Emtec Parent shall obtain a
valid extension of the time to file its 10-K report for such fiscal year with
the SEC, the deadline hereunder for delivery of the financial statements
required under this paragraph shall be extended through the last day of such
extension. Borrower shall also deliver to DLL promptly upon receipt thereof any
and all audit committee report(s) or management letter(s) (as applicable)
provided by such accountants to the audit committee of Emtec Parent or Emtec
Parent’s management (as applicable) in connection with the annual review of
Borrower’s financial statements

          (h)          prior to the end of each fiscal year, projections of
Borrower annual financial statements and operating budgets (including income
statement, balance sheets and cash flow statements, by month) for the upcoming
fiscal year of Borrower.

          (i)          within ten (10) Business Days of the filing thereof,
copies of Borrower signed federal income tax return of Borrower for each tax
year.

          (j)           such certificates relating to the foregoing as DLL may
request, including, without limitation, a

18

--------------------------------------------------------------------------------



monthly certificate from the chief financial officer and another senior
financial officer of Borrower (“Compliance Certificate”) showing Borrower's
compliance with each of the financial covenants set forth in this Agreement, and
stating whether any Event of Default, or event which, with giving of notice or
the passage of time, or both, would constitute an Event of Default, has occurred
and if so, the steps being taken with respect thereto, and such other
certificates relating to the reporting requirements set forth in this Section
9.1 as DLL shall request. All reports or financial statements submitted by
Borrower shall be in reasonable detail and shall be certified by the principal
financial officer of Borrower as being true and correct.

          (k)           Borrower shall make available to DLL (including by
filing with the SEC on the expectation that the SEC will promptly make such
filing publicly available) Emtec Parent’s SEC Form 10-Q within forty-five (45)
days after the end of each fiscal quarter and SEC Form 10-K within ninety (90)
days after the end of each fiscal year, provided that, if Emtec Parent shall
obtain a valid extension of the time to file any such 10-Q report or 10-K report
with the SEC, the deadline hereunder for delivery of such report shall be
extended through the last day of such extension, and Borrower shall also provide
DLL with copies of each other filing or report filed by Emtec Parent with the
Securities and Exchange Commission within five (5) days of the filing thereof.

 

TERM (SECTION 9.2):

The term of this Agreement shall be two (2) years from the date hereof (the
“Term”), unless earlier terminated as provided in Section 7 or 9.2 above or
elsewhere in this Agreement.

 

TERMINATION FEE (SECTION 9.2):
[RESERVED]

 

DISBURSEMENT (SECTION 9.11):

Unless and until Borrower otherwise directs DLL in writing (which instructions
may relate to one loan or to future loans generally), all loans shall be wired
to Borrower's following operating account:

           Name of Bank: Wachovia Bank, National Association         Address of
Bank: 1525 West WT Harris Blvd, Charlotte, NC 28262\         ABA Tracking
Number:  021200025         Account Number: 2100011513853         Account Name:
MAIN OPERATING / DISBURSEMENT ACCOUNT


 

BORROWING AGENT (SECTION 9.29):

          Emtec, Inc. (the Delaware corporation)

 

ADDITIONAL PROVISIONS AND COVENANTS:

Post Closing Conditions and Covenants.

          Borrower and DLL acknowledge that as of the Closing Date, Borrower was
unable to satisfy certain of the conditions precedent to closing set forth in
Section 4.1 of this Agreement and that, as a result of Borrower’s inability to
immediately take such actions and/or deliver such documents and/or otherwise
fulfill such conditions, Borrower may fail to be in compliance with certain of
the other covenants and provisions of this

19

--------------------------------------------------------------------------------



Agreement and the other Loan Documents. Borrower and DLL acknowledge that they
have agreed to establish fixed time periods for the satisfaction of such
conditions precedent under Section 4.1 and for Borrower to come into compliance
with those other related covenants and provisions. Therefore, as a condition to
the effectiveness of this Agreement, Borrower and DLL hereby agree that,
notwithstanding anything to the contrary set forth in this Agreement or any Loan
Document, specifically including without limitation anything set forth in
Section 4.1 of this Agreement, Borrower shall fulfill the following conditions
(the “Post Closing Conditions”) within the respective time periods set forth
below:

          A:           Within sixty (60) days following the Closing Date,
Borrower shall deliver to DLL the landlord waiver required under item #1 in
Section 4.1 of this Schedule above with respect to the location in Suwanee, GA
provided that, if Borrower shall be unable to deliver such landlord waiver
within such time period despite using its commercially reasonable best efforts
to satisfy this requirement, and if DLL determines that it is reasonably likely
that Borrower will be able to obtain such landlord waiver within a reasonably
short period of time following the expiration of such sixty (60) day period, DLL
shall extend such deadline by the reasonably anticipated additional time needed
to obtain the applicable waiver. Notwithstanding anything to the contrary
contained in the foregoing, Borrower acknowledges that if Borrower is unable to
provide such landlord waiver by the end of such sixty (60) day period, then,
regardless of whether such sixty (60) day period may have been extended with
respect to such location in accordance with the proviso of the foregoing
sentence, DLL may in its Permitted Discretion establish appropriate Loan
Reserves with respect to up to three (3) months of the rent and any other
obligations owing or to become owing to the landlord for such location.

          B:           Within thirty (30) days following the Closing Date,
Borrower shall deliver to DLL copies of the subordinated promissory notes issued
by Westwood Computer Corporation and Emtec Viasub LLC in favor of Darr Westwood
LLC and the subordinated promissory note issued by Westwood Computer Corporation
in favor of Four Kings Management LLC, in each case as described Item #4(b) in
Section 4.1 of this Schedule, showing that the legends required pursuant to the
respective Subordination Agreements executed by each of Darr Westwood LLC and
Four Kings Management LLC have been added thereto.

          C:           Within thirty (30) days following the Closing Date,
Borrower shall deliver to DLL (i) one or more original stock certificates
(together with corresponding stock powers undated and executed in blank)
representing all of the shares of capital stock of Emtec, Inc. (the New Jersey
corporation) pledged to DLL by Emtec Parent under the Collateral Pledge
Agreement dated as of the Closing Date executed by Emtec Parent in favor of DLL
and (ii) one or more original stock certificates (together with corresponding
stock powers undated and executed in blank) representing all of the shares of
capital stock of Westwood Computer Corporation pledged to DLL by Emtec Viasub
LLC under the Collateral Pledge Agreement dated as of the Closing Date executed
by Emtec Viasub LLC in favor of DLL.

          D.           Within sixty (60) days following the Closing Date (unless
such date is extended in writing by DLL in the exercise of its Permitted
Discretion), Borrower shall execute and deliver, and cause Bank of America to
execute and deliver, one or more deposit account control agreements acceptable
to DLL in its reasonable discretion which shall provide DLL with “control” (as
defined in the Code) with respect to each such Deposit Account of Borrower
maintained at Bank of America, provided that, if Borrower, using its
commercially reasonable efforts, has not been able to satisfy the requirements
of the foregoing clause (i) by such date (including any applicable extension of
such date), Borrower may instead comply with the provisions of this paragraph D
by closing any and all such Deposit Accounts maintained with Bank of America and
transferring all funds previously held therein to one or more Deposit Accounts
at PNC Bank, National Association and/or Wachovia Bank, National Association
that are subject to such a deposit account control agreements providing DLL with
“control” (as defined in the Code) with respect to each such Deposit Account (or
to one or more Deposit Accounts with any other bank that will agree to execute
such a deposit account control agreement in favor of DLL).

 

20

--------------------------------------------------------------------------------



          E.           Within thirty (30) days following the Closing Date,
Borrower shall deliver to DLL a good standing certificate with respect to each
Borrower entity from each jurisdiction in which such Borrower is qualified to do
business as a foreign corporation/entity and for which Borrower did not deliver
such a good standing certificate on the Closing Date.

          Borrower and DLL hereby further agree that failure by Borrower to
fully comply with and satisfy the provisions of and conditions set forth in this
section regarding Post Closing Conditions and Covenants within the respective
time periods stated shall constitute an Event of Default under this Agreement
and shall entitle DLL to exercise any and all remedies DLL may have under this
Agreement or any other Loan Document, at law or in equity as a result of the
occurrence of such an Event of Default.

 

[SIGNATURES ON FOLLOWING PAGE]

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

21

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have executed this Schedule to Loan and Security Agreement as of the date first
set forth above.

Executed under Seal by:

BORROWER:

EMTEC INC. (a Delaware corporation)

Tax I.D. No. 87-0273300

 

By: Stephen C. Donnelly (SEAL)
Name: Stephen C. Donnelly
Title:      President or Vice President




EMTEC INC. (a New Jersey corporation)

Tax I.D. No. 22-3386933

By: Stephen C. Donnelly (SEAL)
Name: Stephen C. Donnelly
Title:      President or Vice President




EMTEC VIASUB LLC (a Delaware limited liability company)

Tax I.D. No. 68-0614277

 

By: Stephen C. Donnelly (SEAL)
Name: Stephen C. Donnelly
Title:      President or Vice President


WESTWOOD COMPUTER CORPORATION
(a New Jersey corporation)

Tax I.D. No. 82-1913563

By: Stephen C. Donnelly (SEAL)
Name: Stephen C. Donnelly
Title:      President or Vice President


[Signature Page 1 of 2 to De Lage Landen/Emtech Schedule to Loan Agreement]

22

--------------------------------------------------------------------------------



DE LAGE LANDEN FINANCIAL SERVICES, INC.

By:  /s/ Michael L. Jordan                    (SEAL)

Name:   Michael L. Jordan                     

Title:     Credit Process Manager          

 

[Signature Page 2 of 2 to De Lage Landen/Emtech Schedule to Loan Agreement]

23

--------------------------------------------------------------------------------